Citation Nr: 0216799	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  00-10 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a low back 
disability.


(The issues of entitlement to service connection for a left 
knee disability, entitlement to service connection for a 
right knee disability, entitlement to service connection for 
pes planus with hallux valgus of the left foot, and 
entitlement to service connection for pes planus with hallux 
valgus of the right foot will be the subject of a later 
decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran had active duty for training from August 1985 to 
May 1986, and served on active duty from November 1992 to 
April 1998.  He also had service in the Army National Guard 
from May 1988 to April 1991.

This matter comes before the Board on appeal from a May 1999 
rating decision by the RO that, in part, denied claims of 
entitlement to service connection for a cervical spine 
disability and entitlement to service connection for a low 
back disability.  The veteran was notified of these actions 
by a letter in June 1999.  The veteran testified at a hearing 
before a member of the Board in September 2002.

The Board is undertaking additional development on the issues 
of entitlement to service connection for a left knee 
disability, entitlement to service connection for a right 
knee disability, entitlement to service connection for pes 
planus with hallux valgus of the left foot, and entitlement 
to service connection for pes planus with hallux valgus of 
the right foot pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When the additional evidentiary 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  
38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing any response from the veteran, the Board will 
prepare a separate decision addressing these issues.


FINDING OF FACT

The veteran does not have a cervical spine or a low back 
disability.


CONCLUSION OF LAW

The veteran does not have a cervical spine or a low back 
disability that is the result of disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  When disease is shown 
as chronic in service, or within a presumptive period so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2002) 
(arthritis may be presumed to have been incurred in or 
aggravated by service if manifested to a compensable degree 
within a year of separation from service).  If a reasonable 
doubt arises regarding such a determination, it will be 
resolved in the veteran's favor.  38 C.F.R. § 3.102 (2002).

In this case, the veteran claims that a cervical spine 
disability and low back disability had their onset during 
service.  For the reasons that follow, the Board finds that 
service connection for a cervical spine or low back 
disability is not warranted. 

The veteran's service medical records, during the period of 
active military service in which he contends his cervical 
spine and low back problems began, are negative for any 
reference to cervical spine or low back problems.

When examined by VA in March 1999, the veteran reported that, 
beginning in 1997 in service, he began to feel that his lower 
back was stuck and he had to loosen it up.  He also reported, 
around 1997, that he began to have cramps and stiffness in 
the neck and that it would feel tight.  He noted that he had 
been evaluated in service but received no treatment.  X-rays 
of the cervical spine and lumbosacral spine were normal.  The 
impressions included cervicalgia and lumbalgia without any 
objective abnormality.

Even assuming that the veteran experienced pain in service 
and continues to have such difficulty, the medical evidence 
does not show that the veteran currently has any diagnosed 
malady underlying his complaints of pain.  As noted above, 
his service medical records are negative for any reference to 
cervical spine or low back problems, and a March 1999 VA 
examiner found that the veteran did not have a current 
cervical spine or low back diagnosis other than pain.  The 
available record does not show that the veteran suffered any 
permanent residual or chronic disability that began during 
service or was caused by some event in service.  While he has 
continued to report symptoms such as pain, and was found to 
have cervicalgia and lumbalgia when examined by VA in March 
1999, it should be pointed out that pain itself is not 
considered a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) (pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.)  

The Board has taken into consideration the veteran's written 
statements and September 2002 Board testimony regarding his 
problems with his cervical spine and low back, but he does 
not have current disability by medical diagnosis.  In short, 
while the veteran is competent to provide information 
regarding the symptoms he has experienced since military 
service, he has not been shown competent to provide a medical 
diagnosis.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board further notes that the veteran has not claimed that 
cervical pain or low back pain is the result of undiagnosed 
illness within the meaning of 38 C.F.R. § 3.317 (2002).  
Consequently, the Board concludes that service connection is 
not warranted on account of lack of a current disability.

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), which 
became effective during the pendency of this appeal.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA - November 9, 2000 - 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); cf. Dyment v. Principi, 287 
F.3d. 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

In this case, VA's duties have been fulfilled.  The required 
notice must inform the applicant of any information necessary 
to complete the application.  The purpose of the first notice 
is to advise the claimant of any information, or any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b) details 
the procedures by which VA will carry out its duty to provide 
notice.  

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided the claims and of the 
elements necessary to be granted the benefits sought.  This 
is evidenced by the rating action of May 1999; a statement of 
the case issued in March 2000; and a supplemental statement 
of the case issued in June 2002, which informed him of the 
applicable law and regulations.  The appellant was notified 
in a August 2001 letter of the changes brought about by the 
VCAA and of the evidence necessary to substantiate the 
claims, and he was given the opportunity to submit additional 
evidence.  Specifically, the RO notified the veteran of the 
development of his claim, the type of evidence needed to 
prove his claim, and of which evidence, if any, would be 
obtained by the veteran, and which evidence, if any, would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West Supp. 2002).  
These documents also show that VA has provided the veteran 
with a recitation of the pertinent statutes and regulations, 
and discussion of the application of each to the evidence.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  In this case, however, there is no 
outstanding evidence to be obtained, either by VA or the 
veteran.  The record reflects that the RO has made efforts to 
obtain service medical records from all potential sources.  
The National Personnel Records Center most recently notified 
the RO in October 2000 that there were no additional service 
medical records available.  Responses also have been received 
from the Texas Army National Guard in September 2001 and the 
Tennessee Army National Guard in March 2002.  Based on these 
searches, the RO has obtained all available medical records.  
The veteran has been afforded a VA examination in March 1999.  
He also provided testimony before a member of the Board in 
September 2002.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions, other than that already requested of him.  
Moreover, there is no indication in the record that there is 
evidence that could be secured that would alter in the least 
the record upon which this appeal turns.  After a review of 
the evidence, the Board is not aware of any such evidence and 
concludes that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of these 
claims and further expending of VA's resources are not 
warranted.  




								(Continued on next 
page)

ORDER

Service connection for a cervical spine disability is denied.

Service connection for a low back disability is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

